UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 October 11, 2013 (Date of Earliest Event Reported) Date of Report October 15, 2013 BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54586 27-0801073 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) 1750 Elm Street, Manchester, NH 03104 (Address of principal executive offices)(Zip Code) (603) 935-9799 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 FR 240.13e-4(c)) SECTION7 – REGULATION FD Item7.01 Regulation FD Disclosure. On October15, 2013, Boston TherapeuticsInc. (the “Company) issued the attached press release, which is being furnished and not filed, and is attached hereto as Exhibit 99.1. The information in this report is being furnished pursuant to this Item7.01 and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933 or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this report. SECTION9 – FINANCIAL STATEMENTS AND EXHIBITS Item9.01 Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. ExhibitNumber Description Press Release dated October15, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON THERAPEUTICS, INC. Date: October 15, 2013 By: /s/ David Platt, Ph.D. David Platt Chief Executive Officer Exhibit Index Exhibit No. 99.1 Press Release of Boston Therapeutics, Inc. dated October 15, 2013
